United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., claiming as widow of G.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Adelanto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-2000
Issued: July 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 17, 2014 appellant, through counsel, filed a timely appeal from an
August 26, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for survivor benefits as the
employee’s death on March 8, 2012 did not occur in the performance of duty.
FACTUAL HISTORY
On March 14, 2012 appellant filed a claim for survivor’s benefits (Form CA-5) in
connection with the March 8, 2012 death of the employee. She indicated that on March 8, 2012
1

5 U.S.C. §§ 8101-8193.

the employee, then a 32-year-old correctional officer, was “murdered [by] gunshot.”2 The
employing establishment submitted an official superior’s report of the employee’s death (Form
CA-6) which listed the date and time of the employee’s death as March 8, 2012 at approximately
9:45 p.m. and indicated that the death occurred at the Embassy Suites Hotel in Lompoc, CA.
The immediate cause of death was listed as “gunshot wound” and, fellow correctional officer,
Timothy McNally, was listed as the third party who caused the employee’s death.3
The record contains a Travel Authorization/Advance Form showing that on March 8,
2012 the employee was on travel-duty status for the purpose of attending training. The travel
duty started on February 27, 2012 and was intended to last until March 9, 2012.4
OWCP received a Santa Barbara County death certificate, issued on March 20, 2012,
which indicated that the employee died on March 8, 2012 in a “hotel room” in Lompoc, CA, that
the cause of death was “pending investigation,” and that the employee had not been embalmed.5
In an October 18, 2012 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim for survivor’s benefits.
Appellant submitted an amended version of the Santa Barbara County death certificate,
issued on May 31, 2012, which now listed the cause of death as “gunshot wound of neck.” This
amended death certificate is not entirely legible.
In a March 12, 2012 autopsy report, the physician who performed the autopsy indicated
that there was a gunshot wound to the employee’s left anterolateral neck and that the injury was
the immediate cause of death. The gunshot wound was described as a distant-range gunshot
wound with secondary damage to the vasculature of the left side of the neck, anterior cervical
spine, and right jugular vein. The wound track through the body was noted to be right to left,
somewhat downward at a 30-degree angle without significant deviation in an anterior-posterior
plane.
OWCP received a toxicology report dated April 18, 2012 which indicated that the
employee had Methylenedioxypyrovalerone (commonly known as a main component of “bath
salts”) in his system at the level of 180 nanograms per milliliter. The toxicology report noted
that this was a synthetic stimulant reported to have affects similar to Methylphenidate at low
doses and cocaine at higher doses. It was indicated that the adverse effects of this drug were
insomnia, severe agitation/anxiety, panic attacks, kidney pain, stomach cramps, tachycardia,
2

Appellant submitted various documents, including a marriage certificate memorializing her marriage to the
employee on January 23, 2003, birth certificates for her dependents, and a statement of funeral expenses for the
employee. On the Form CA-5 she indicated that she was not living at the same address as the employee at the time
of his death. In a statement signed on December 16, 2013, appellant attested to the fact that she was not legally
separated or divorced from the employee at the time of his death on March 8, 2012.
3

It appears that Mr. McNally was a prison guard for the employing establishment, but was not on travel-duty
status on March 8, 2012.
4

The employee’s regular duty station was in Adelanto, CA.

5

The document lists appellant as the employee’s spouse at the time of his death on March 8, 2012.

2

hypertension, dilated pupils, tinnitus, peripheral neuropathies, and dizziness. The employee also
had Methylone at the level of 8.2 nanograms per milliliter in his blood. Methylone is the main
ingredient in a designer drug called “Explosion” which can cause euphoria, agitation, sweating,
nausea, vomiting, dilated pupils, seizures, hyponatremia, and confusion when the drug is used in
bath salts. The presence of a designer psychedelic tryptamine, 5-MeO DALT, was also noted.
This drug is an unscheduled pharmacological agent in the United States. The employee also
tested positive for Lidocaine, an anesthetic often used as a “cutting” agent for drugs of abuse.
OWCP received a narrative report that was produced by Officer Corey Cox of the
Lompoc Police Department on March 10, 2012. Officer Cox noted that he was dispatched to
investigate suspicious text messages in which Mr. McNally had indicated that he had shot his
friend in the neck.6 Officer Cox contacted a coworker of Mr. McNally’s who indicated that he
had been invited to “hang out” with Mr. McNally and the employee in the employee’s hotel
room at the Embassy Suites Hotel, in Lompoc, CA, but noted that he declined the invitation
because he had recently had an argument with Mr. McNally. Officer Cox and a Sergeant Stetz
then traveled to the Embassy Suites Hotel and hotel staff directed them to Room 113. Through
an opening in a curtain they observed several beer cans as well as several energy drink cans.
Officer Cox gained entry through a sliding door and discovered the employee’s body.
Paramedics arrived shortly thereafter and confirmed that the employee was deceased. Several
officers then traveled to Mr. McNally’s residence in Lompoc, CA, and he was taken into custody
without incident.
A supplemental report was completed on March 10, 2012 by Officer Agustin Arias, who
discussed the investigation that was carried out in Room 113 of the Embassy Suites Hotel by a
team of officers. A coworker of the employee informed the officers that, at approximately 7:00
p.m. on March 8, 2012, he had drunk a couple beers with the employee at the hospitality hour
provided by the Embassy Suites Hotel. Another individual stated that he had seen the employee
in Room 113 before dinner and indicated that he saw a person there he knew by the name
“Scrappy” who was supposed to give the employee a tattoo. Officer Arias indicated that the
individual explained that the employee was sitting on the couch and Scrappy was in a chair next
to the couch and that both seemed to be in good spirits. A pistol was observed in a holster on the
table and nothing was noted to be out of the ordinary.
Officer Arias then traveled to the Lompoc Police Department and interviewed
Mr. McNally after reading his Miranda rights. Mr. McNally stated that he was in the hotel room
with the employee on March 8, 2012 and indicated that they had been drinking for most of the
day and were “messing around.” The employee was sitting on the bathtub near the toilet as if he
was going to throw up. Mr. McNally stated that he started to make fun of the employee by
calling him a “sissy.” He indicated that his handgun was in his hand while he was standing
approximately 14 feet from the employee, and that the employee stated “what the […]” or “[…]
off.”7 Mr. McNally indicated that the gun then discharged and the employee was struck in the
6

The messages from Mr. McNally included, “I just shot my friend in the damn neck he’s […] dead” and “Why
the […] was I […] around with that damn loaded […] gun.”
7

An investigator indicated that the forensic evidence suggested that Mr. McNally was standing much closer to the
employee when the gun discharged as a shell casing was found in the bathtub.

3

neck. He characterized the gun discharge as an accident and stated that he knew he should not
have had it out because he had been drinking.
An investigator indicated that he did not believe that the shooting was accidental due to
the extensive gun training Mr. McNally had received as a prison guard and that the crime scene
evidence was not supportive of the position from which the shooting was alleged to have
occurred. He further noted that Mr. McNally had not called the police or attempted to provide
first aid to the employee.
OWCP requested assistance from an OWCP medical adviser to understand the toxicology
report and the extent to which the worker was impaired based on the record. It prepared a
statement of accepted facts, drafted specific questions, and submitted these to Dr. Ellen Pichey, a
Board-certified occupational medicine specialist. On March 19, 2014 Dr. Pichey stated that the
toxicology report revealed significant levels of Methylenedioxypyrovalerone and Methylone,
two designer compounds found in bath salts that would produce a severe amphetamine-like
response. She stated that, from the levels recorded in the toxicology report, it was unlikely that
there was a great time lag (i.e., days) from consumption, but noted that it is difficult to assess or
quantify the effect and metabolic breakdown of the drug as these vary by individual. Dr. Pichey
indicated that it was likely that the drug was ingested and present in such a concentration that the
employee would have been impaired at the time of his death.
In a March 20, 2014 decision, OWCP denied appellant’s claim for survivor benefits
because it had not been established that the employee’s death on March 8, 2012 occurred in the
performance of duty. It found that, at the time of his death, the employee had deviated from his
employment through his actions, including ingesting drugs.
Appellant, through counsel, requested reconsideration. In a May 25, 2014 brief, counsel
argued that the employee’s death on March 8, 2012 occurred while he was in the performance of
duty. He stated that injuries arising out of the necessity of sleeping in hotels or eating in
restaurants are usually compensable and that travel status resumes after a personal errand is
completed. Counsel argued that intoxication was not the proximate cause of the employee’s
death and that Mr. McNally killed the employee by his own will. He noted that the employee
was in his hotel room when he was murdered and asserted that being in his hotel room was
incidental to his travel-duty status and kept him in the performance of duty. Counsel stated that,
at the time of his death, the employee was not ingesting bath salts as he had done so many hours
beforehand. He argued that OWCP had no actual evidence that the employee was intoxicated at
the time of his death, or that the then-legal bath salts had any effect on the employee at the time
he was murdered. Counsel submitted an article showing that in December 2013 Mr. McNally
was convicted of second-degree murder in the death of the employee and sentenced to 25 years
to life in prison.
In an August 26, 2014 decision, OWCP affirmed its March 20, 2014 decision denying
appellant’s claim for survivor benefits. It again found that the employee’s actions removed him
from the performance of duty at the time of his death on March 8, 2012.

4

LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.8 The phrase
sustained while in the performance of duty in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment.9
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be stated to be engaged in the master’s business, at a place where he or she may
reasonably be expected to be in connection with the employment, and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.10 In deciding whether an injury is covered by FECA, the test is whether,
under all the circumstances, a causal relationship exists between the employment itself or the
conditions under which it is required to be performed and the resultant injury.11
The general rule regarding coverage of employees on travel-duty status or on temporaryduty assignments is set forth in Professor Larson’s The Law of Workers’ Compensation Law:
“An employee whose work entails travel away from the employer’s premises is
generally considered to be within the course of his or her employment
continuously during the trip, except when there is a distinct departure on a
personal errand. Thus, injuries flowing from sleeping in hotels or eating in
restaurants away from home are usually compensable.”12
The Board has similarly recognized that FECA covers an employee 24 hours a day when
the employee is on travel-duty status and engaged in activities essential or incidental to such
duties.13 To determine whether an injury occurs in a place where an employee may reasonably
be or constitutes a deviation from employment, the Board will focus on the nature of the activity
in which an employee was engaged and whether it is reasonably incidental to an employee’s
work assignment or represents such a departure from the work assignment that an employee
becomes engaged in personal activities unrelated to his or her employment. The standard to be
used in determining that an employee has deviated from his or her employment requires a
showing that the deviation was aimed at reaching some specific personal objective.14 The Board
has recognized that there are limitations to coverage or employees in travel status. When an
8

5 U.S.C. § 8102(a).

9

Valerie C. Boward, 50 ECAB 126 (1998).

10

R.A., 59 ECAB 581 (2008).

11

Mark Love, 52 ECAB 490 (2001).

12

A. Larson, The Law of Workers’ Compensation Law § 25.01 (2015).

13

M.M., Docket No. 12-298 (issued November 19, 2012).

14

See S.C., Docket No. 10-1706 (issued May 9, 2011).

5

employee deviates from the normal incidents of his or her trip and engages in activities, personal
or otherwise, which are not reasonably incidental to the duties of the temporary assignment
contemplated by the employer, the employee ceases to be under the protection of FECA and any
injury occurring during these deviations is not compensable.15
ANALYSIS
On March 14, 2012 appellant filed a claim for survivor’s benefits in connection with the
March 8, 2012 death of the employee. She indicated that on March 8, 2012 the employee, who
was on travel duty status at the time, was murdered by gunshot. OWCP denied appellant’s claim
because the evidence established that the employee had deviated from the performance of duty
and therefore was not covered by FECA at the time of his death.
The Board finds that OWCP properly denied appellant’s claim for survivor benefits as
the employee’s death on March 8, 2012 did not occur in the performance of duty.
In the present case, the record shows that on the evening of March 8, 2012 the employee
had finished his work-related training, consumed alcohol at a hospitality hour at his hotel, and
returned to his hotel room with Mr. McNally.16 While the precise time that the employee
ingested bath salts is not clear from the record, a postmortem toxicology report showed that a
significant amount of the drug was in his system. Dr. Pichey, a Board-certified occupational
medicine specialist serving as an OWCP medical adviser, reviewed the toxicology report and
indicated that, from the levels observed in the toxicology report, it was unlikely that there was a
great time lag from consumption. She provided an opinion that it was likely that the drug was
ingested and present in such a concentration that the employee would have been impaired at the
time of his death.
The Board finds that the employee’s ingestion of mind-altering drugs would not be
reasonably expected by the employing establishment as a travel-duty activity, and it constituted a
deviation from the normal incidents of his employment such that he was removed from the
performance of duty. The employee transitioned from the normal activities of a person in a
travel status to using recreational drugs with a known fellow traveler. No reasonable person
could state that this is an activity within the realm of acceptable behavior for a federal worker
and a correctional officer on travel-duty status. Moreover, it is not reasonable to take such a
drug when firearms are readily available. At the time of his injury, the employee was not
engaged in activities reasonably incidental to his temporary-duty assignment, but rather was
engaged in activities that constituted a deviation from the performance of duty. He engaged in a
voluntary deviation by taking mind-altering, nonscheduled drugs for recreational use. The
employee was not engaged in any activity arising out of his employment. While Mr. McNally
was convicted of the murder of the employee, the employee’s voluntary ingestion of mindaltering drugs placed him in a dangerous situation. The evidence of record reveals that the

15

See Evelyn S. Ibarra, 45 ECAB 840 (1994).

16

Testimony of record also indicates that the employee had been drinking alcohol with Mr. McNally for much of
that day.

6

employee had been drinking and that significant substance abuse resulted in significant
impairment.
The Board has addressed the types of circumstances that constitute a deviation from the
performance of duty while on travel-duty status. In Ronelle Smith,17 the employee drank beer
with her supervisor at three different establishments prior to being struck by an automobile
returning to her hotel. The Board found that she was engaged in an identifiable deviation and
had removed herself from the protection of FECA at the time of her injury. Similarly, in Lydia
Muse Shields (John Marcellus Shields),18 the deceased employee was on a temporary-duty
assignment. His whereabouts were unknown from 8:00 p.m. to 3:00 a.m. when he was seen
leaving a taxicab. The employee began to walk toward his hotel when he fell to the ground and
hit his head. The Board determined that the employee’s fatal injury was not sustained in the
performance of duty, as there was no explanation as to why he had returned to the hotel so late
and no evidence that his death occurred during the course of an ordinary incident of his mission.
In Conchita A. Elefano (Domingo P. Elefano),19 the deceased employee was on a
temporary-duty assignment at a navy base. He left the base at 11:30 p.m. and went to a nearby
night club, where he remained until 4:00 a.m. The employee was fatally injured by a bullet when
returning to the base in a taxicab. The Board found that the injury was not sustained in the
performance of duty as he had deviated from the normal activities incidental to his employment
for purposes that were personal and diversionary in nature. In Richard Michael Landry,20 the
Board found that the employee on travel-duty status was not in the performance of duty when he
was thrown from the bed of a truck while traveling between nightclubs after 1:30 a.m. In
Kathleen M. Fava (John F. Malley),21 the Board found that OWCP properly rescinded
acceptance of the claim where the evidence reflected that the employee, who was in travel status,
was injured walking to a van after leaving a sports bar.
The Board finds that, similar to those cases cited, OWCP has met its burden of proof in
the present case to show that the employee was not engaged in normal, ordinary, and natural
activities reasonably incidental to his temporary-duty assignment, but rather had undergone a
temporary, personal diversion. The employee’s actions constitute a personal deviation not
arising out of the necessity of his employment.22 The employee’s death on March 8, 2012 was
not reasonably incidental to his temporary-duty status and therefore did not occur in the
performance of duty within the meaning of FECA. As the employee had removed himself from
the course of employment at the time of his death, OWCP properly denied appellant’s claim for
survivor’s benefits.
17

47 ECAB 781 (1996).

18

2 ECAB 162 (1949).

19

15 ECAB 373 (1964).

20

39 ECAB 232 (1987).

21

49 ECAB 519 (1998).

22

See S.C., supra note 14.

7

Before OWCP and on appeal, counsel stated that the employee was in his hotel room
when he was killed and asserted that being in his hotel room was incidental to his travel-duty
status assignment and kept him in the performance of duty. However, this argument ignores the
fact that the employee took himself out the performance of duty through his own actions.
Counsel also argued that the employee was not intoxicated at the time of his death, but the
evidence of record, including witness testimony and the toxicology report as interpreted by
Dr. Pichey, provides strong evidence that he was in fact intoxicated.23
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for survivor benefits as
the employee’s death on March 8, 2012 did not occur in the performance of duty.

23

Counsel also cited a portion of OWCP procedures which indicates that certain evidence must be gathered when
intoxication may be the proximate cause of the injury or death and argued that OWCP did not follow these
procedures. See Federal (FECA) Procedure Manual, Chapter 2 -- Claims, Performance of Duty, Chapter 2.804.14c
(August 1992). However, a review of the evidence of record reveals that OWCP properly followed its procedures in
this regard.

8

ORDER
IT IS HEREBY ORDERED THAT the August 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

